      Case 1:20-cr-00088-DLC Document 31 Filed 07/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               20Cr088 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
GABRIEL DIXON,                         :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     A videoconference was held today, July 14, 2020 via

CourtCall, in which the Court conditionally appointed Michael

Sporn, Esq. as counsel for the defendant.       At the

videoconference, the Court could see and hear Mr. Sporn and the

defendant, and Mr. Sporn and the defendant could see and hear

the Court, as well as each other.      The defendant’s retained

counsel and the Government participated by telephone.

     At the conference, the Court informed the parties that Mr.

Sporn will be formally appointed as counsel once it can be

determined that the defendant qualifies for the appointment of

counsel.   At that time, the defendant’s retained counsel will be

relieved as counsel in this case.

     In response to statements by the defendant’s retained

counsel, the Court set forth its findings regarding the

defendant’s competence to participate in this prosecution.            As

explained on the record, and based on the Court’s observations
         Case 1:20-cr-00088-DLC Document 31 Filed 07/14/20 Page 2 of 2



of and interactions with the defendant at the videoconference,

this Court finds no reason to believe that a competency

evaluation or further hearing regarding competency is necessary.

Accordingly, as set forth at the conference, it is hereby

     ORDERED that by Friday, August 14, 2020, Mr. Sporn shall

submit a status letter, addressing whether he believes that a

competency evaluation of the defendant is necessary, proposing a

schedule for this case, or informing the Court that more time is

needed to update the Court on these matters.


Dated:      New York, New York
            July 14, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                       2
